UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7385



JOSEPH ROBERTS,

                                              Plaintiff - Appellant,

          versus


WARDEN; WILLIAM L. BRUEKMAN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(8:05-cv-01981-PJM)


Submitted: February 15, 2007              Decided: February 22, 2007



Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Roberts, Appellant Pro Se. David Reid Moore, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Melissa Shane
Whipkey, MCGUIRE WOODS, LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joseph Roberts appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.           Roberts v. Warden,

No. 8:05-cv-01981-PJM (D. Md. July 24, 2006).            We dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -